IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                January 28, 2009
                                No. 08-10336
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SILVIA SELENE FARIAS-SANDOVAL, also known as Gabriela Guerra Zamora,
also known as Silvia Selena Farias-Sandoval

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-166-1


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Silvia Selene Farias-Sandoval pleaded guilty to possession with intent to
distribute more than 100 grams of heroin, in violation of 21 U.S.C. 841(a)(1) and
(b)(1)(B). The district court sentenced Farias-Sandoval to 87 months in prison.
Farias-Sandoval argues for the first time on appeal that the district court erred
in calculating the drug quantity attributable to her as relevant conduct under
the Sentencing Guidelines.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-10336

      Because Farias-Sandoval did not object in the district court to the drug
quantity attributed to her, our review is for plain error. United States v.
Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008); United States v. Sparks, 2 F.3d
574, 589 (5th Cir. 1993). Questions of fact that the sentencing court could have
resolved upon proper objection at sentencing can never constitute plain error.
United States v. Lopez, 923 F.2d 47, 50 (5th Cir. 1991). Because a district court’s
determination of the quantity of drugs attributable to a defendant is a finding
of fact, see United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995) (drug quantity
attributable to defendant is a factual finding), Farias-Sandoval cannot show
plain error. See Sparks, 2 F.3d at 589. Accordingly, the judgment of the district
court is AFFIRMED.




                                         2